DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra (US 2007/0121257) in view of Bartonek (US 2017/0236676) and Oughton (US 2002/0159212).

With regard to claim 1, Maitra teaches a circuit-breaker (Abstract), comprising: an input terminal (coupled to Vs) configured to connect the circuit-breaker to a voltage source (Vs); an output terminal configured to connect the circuit-breaker to a load (as seen in Fig. 1, the breaker is coupled to a load at an output); a switching circuit (10) having an input side connected to the input terminal and having an output side; wherein the switching circuit comprises a first current path (upper 16) and a second current path (lower 16), the first and the second current path 
Maitra does not teach a separation switching unit connected to the output terminal and to the output side of the switching circuit or a controllable switching component, the varistor device and the controllable switching component being connected in series between the first and the second current path.    
Bartonek, in Figure 4, teaches a hybrid circuit breaker very similar to Maitra with a first and second current path (25) in parallel with a bypass switch.  It is further taught that there is a separation switching unit (galvanic interrupter) connected to an output terminal (17) and to the output side of the switching circuit.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Maitra with Bartonek, by including the separation switching unit of Bartonek with the device of Maitra, for the purpose of ensuring that the supply line and return line are isolated from the power supply such that current cannot reach the load under any condition when the breaker is opened.   
Oughton, in Figure 5, teaches a varistor (510) similar to Maitra used to shunt current between two lines and further teaches a controllable switching component (520), the varistor device and the controllable switching component being connected in series between the first and the second current path (paragraphs 0028-0029).    
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Maitra with Oughton, by including the switch of Oughton in series with the varistor of Maitra, for the purpose of ensuring that the protection circuit has a sufficient continuous power rating yet without requiring an overly large triggering voltage and which is controllable (Oughton paragraph 0022).

(re claim 2), wherein the controllable switching unit comprises at least one controllable switch (Maitra, IGBT 20) connected to the first current path and the second current path (re claim 3), further comprising: a first diode; a second diode; a third diode; and a fourth diode (four diodes of Maitra, Fig. 4), wherein the first diode is connected to the input side of the switching circuit and the first current path, wherein the second diode is connected to the input side of the switching circuit and the second current path, wherein the third diode is connected to the output side of the switching circuit and the first current path, and wherein the fourth diode is connected to the output side of the switching circuit and the second current path (as seen in Fig. 4 of Maitra) (re claim 6), further comprising: a network including a fifth diode, a first resistor, and a capacitor, wherein the fifth diode is connected to the first current path, wherein the first resistor and the capacitor are configured as a parallel connection, and wherein the parallel connection of the first resistor and the capacitor is connected between the fifth diode and the second current path (as seen in element 24 of Maitra) (re claim 7), further comprising: a control circuit (Oughton, Fig. 5, 530) configured to control the controllable switching component, wherein the control circuit comprises a Zener diode (Oughton 532) and a second resistor (Oughton, 534), wherein the Zener diode and the second resistor are connected in series between the first current path and the second current path, and wherein a control connection of the controllable switching component (Oughton, 520) is connected to an internal node of the control circuit between the Zener diode and the second resistor (re claim 8), further comprising: a network including a fifth diode, a first resistor, and a capacitor, wherein the fifth diode is connected to the first current path, wherein the first resistor and the capacitor are configured as a parallel connection, and wherein the parallel connection of the first resistor and the capacitor is connected between the fifth diode (re claim 9), further comprising: a bypass switch (Maitra, 12) connected to the input terminal and the output side of the switching circuit, wherein the bypass switch is connected in parallel to the switching circuit (re claim 10), wherein the circuit-breaker comprises a hybrid circuit-breaker (Maitra, Abstract) (re claim 11), wherein the circuit breaker comprises a solid-state circuit breaker (Maitra, Abstract) (re claim 12).
 
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra in view of Bartonek and Oughton as applied to claim 3 above, and further in view of Schneider (US 2006/0202636).
	
With regard to claim 4, Maitra in view of Bartonek and Oughton teaches the device of claim 1.  Bartonek further teaches that the IGBT preferable encompasses at least one IGBT (paragraph 0028).
Maitra in view of Bartonek and Oughton does not teach the controllable switching unit comprises a first controllable switch and a second controllable switch connected in parallel between the first current path and the second current path.  
Schneider, in Figure 4, teaches an IGBT controllable switching unit (81) coupled between two parallel current paths (28 & 53). It is further taught that the controllable switching unit comprises a first controllable switch and a second controllable switch connected in parallel between the first current path and the second current path (paragraph 0022).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Maitra in view of Bartonek and Oughton with Schneider, by forming the switching unit taught by both Maitra and Bartonek as parallel IGBTs, for the purpose of providing a switching unit with a greater maximum current rating.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839